Defendant appeals from an order adjudging him to be guilty of contempt of court in failing to pay, pursuant to a judgment of separation, the sum of $1,250 due for support and counsel fees, and fining him that amount, to be paid in installments. Order modified by striking out of the third ordering paragraph the words “ and 15th days ” and “ of $450 ”. As so modified, order affirmed, without costs. Under the circumstances, defendant should be afforded the opportunity to purge himself of contempt by payments on account of $250 a month. MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.